Appeal by defendant from two judgments of the Supreme Court, Kings County (Leone, J.), both rendered January 20, 1982, convicting him of attempted arson in the first degree (two counts), conspiracy in the second degree (two counts), criminal possession of a weapon in the first degree (two counts), reckless endangerment in the first degree (three counts), attempted arson in the third degree, criminal possession of a weapon in the third degree, conspiracy in the fourth degree (two counts), and possession of burglar’s tools, upon jury verdicts, and imposing sentences.
Judgments affirmed.
The determination of the hearing court that defendant’s confession was voluntary is supported by the record. In view of all the circumstances surrounding the confession, it does not appear that defendant’s will was overborne or his capacity for self-determination was impaired.
We have reviewed defendant’s remaining contentions, to the extent they are preserved for review, and find that they are without merit. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.